                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA,                         )
                                                  )
               Plaintiff,                         )               2:18-CR-00292-DWA
                                                  )
        vs.                                       )
                                                  )
ROBERT BOWERS,                                    )
                                                  )
               Defendant.                         )

AMBROSE, United States Senior District Judge


                     MEMORANDUM OPINION AND ORDER OF COURT
                          RE: MOTION TO SUPPRESS NO. 5

       Summary

       The Defendant filed a Motion to Suppress Evidence Seized from Social Media Account –

Motion to Suppress No. 5.      (ECF No. 292/ sealed at No. 315). The Defendant’s Motion to

Suppress is brought pursuant to Rule 12(b)(3)(C) of the Federal Rules of Criminal Procedure and

the Fourth Amendment of the U.S. Constitution. Id.       The Government filed a Response in

Opposition thereto. (ECF Nos. 345/358). The Defendant filed a Reply and the Government filed

a Surreply. (ECF Nos. 379/389 and 401). After careful consideration and for the reasons set

forth below, Motion to Suppress No. 5 (ECF Nos. 292/315) is denied.

       Background

       On October 28, 2018, the day after the date of the offense, the Government filed an

Application for a search warrant pursuant to the Electronic Communications Privacy Act (“ECPA”),

18 U.S.C. §§2703(a), 2703(b)(1)(A), and 2703(c)(1)(A) pertaining to a certain Gab account with

the user ID @onedingo (“Target Account”). (ECF No. 318-7, pp. 2-3). In support of the same,

the Application detailed the offense at issue, including indications of planning and premeditation

associated with the offense. Id. at pp. 1-18. In particular, the “FBI personnel searched a law

enforcement database for BOWERS and learned that BOWERS is associated with the user name
‘@onedingo.’ An open source internet search revealed a screenshot of a post …on a Gab

account by an individual identified as ROBERT BOWERS with the username @onedingo.” (ECF

No. 318-7, p. 6).1    The Application further provided as follows:

                20.     The Gab account contained an avatar comprised of a photo of BOWERS’
        face. The post contained an anti-Semitic comment and a reference to “going in” shortly
        before he entered the Synagogue and began shooting. Specifically, the post stated, “HIAS
        likes to bring invaders in that kill our people. I can’t sit by and watch my people get
        slaughtered. Screw your optics. I’m going in.”

Id.

        As stated in the Application, the Government asked Gab to preserve Target Account

information. Id. at pp. 6-7; see also, ECF No. 345-2/358-2. In the letter to Gab asking it to

preserve the information, the Government advised Gab that it was “in the process of securing a

court order, search warrant, and/or a subpoena for the production of records concerning the

following username: onedingo….[W]e therefore wish that it be preserved until we have completed

securing a court order and/or a subpoena for the production of records.” (ECF No. 345-2/358-2,

p. 1). Before the Government was able to secure the warrant, Gab responded by actually

providing the information. Id. at pp. 6-7. Specifically, the Application provides:

               21. On October 27, 2018, the FBI sent a preservation request to Gab asking that
        the @onedingo Gab Target Account be preserved. In response, and without being
        requested by the FBI, Gab provided the FBI with the contents of the Target Account. In a
        subsequent phone call with the founder of Gab, he confirmed that he voluntarily provided
        the contents of the Target Account to the FBI without being asked by the FBI to do so.

        The Application further provides information on the Gab website regarding disclosure of

information. Id. at p. 7.

                22.     Gab states on its website, as follows:

                Information Disclosed for Our Protection and the Protection of Others.


1
 Additionally, I note that the Government provided an FBI Import Form indicating that Andrew Torba, CEO
of Gab.com, called the FBI Public Access Line at 11:30 a.m. on October 27, 2017, to advise the FBI that
he thought the shooter in Pittsburgh was “an active user on gab.com.” (ECF No. 345-1/358-1, p. 1).
According to the Import Form, Torba learned of the Defendant’s name by listening to a police scanner. Id.
Torba stated that an hour before the shooting the Defendant made a post. Id. Torba also indicated that
he suspended the account and archived the information. Id.

                                                   2
                We cooperate with government and law enforcement officials or private parties to
                enforce and comply with the law. We may disclose any information about you to
                government or law enforcement officials or private parties as we, in our sole
                discretion, believe necessary or appropriate: (i) to respond to claims, legal process
                (including subpoenas); (ii) to protect our property, rights and safety and the
                property, rights and safety of a third party or the public in general; and (iii) to stop
                any activity that we consider illegal or legally actionable activity.

Id.

        The Government indicated that while Gab provided the contents of the Target Account

voluntarily, “in an abundance of caution” it sought the warrant “to establish that the United States

possessed probable cause to search the Target Account prior to receiving the contents from Gab.”

Id. The Government further provided that “[t]his material may have been viewed in the course of

the investigation. However, material from Gab has been widely publicized by news media.” Id.

The property to be searched and the particular items to be seized were detailed in Attachments

A and B of the Application. Id. at pp. 12-15. On October 28, 2018, the Government obtained the

warrant to search and seize “information associated with the Gab profile with username

@onedingo at http://Gab.com/onedingo that is stored... by Gab….” (ECF No. 318-7, p. 1).

        Analysis

        The Defendant seeks to suppress evidence from Gab for the account with username

@onedingo. Id. To that end, the Defendant raises two arguments: 1) there existed a reasonable

expectation of privacy in the non-public information disclosed to the Government by Gab; and 2)

the non-public information was seized and searched by the Government without first having

obtained a warrant.       (ECF No. 292/315). Specifically, the Defendant contends that the

Government agents searched the non-public account information, 2 in which the Defendant had a

reasonable expectation of privacy, without having first obtained a search warrant, in violation of


2
  The Defendant does not appear to challenge the public information provided by Gab as it specifically
argues a reasonable expectation of privacy in the “non-public information disclosed to the government by
Gab.com.” (ECF No. 292/315, p. 3-4). As a result, I find the Defendant’s Motion to Suppress No. 5
relates only to the non-public information disclosed by Gab to the Government and my discussion is
limited accordingly.


                                                   3
the Fourth Amendment such that said information should be suppressed. Id. In opposition, the

Government argues, inter alia, Gab provided the information voluntarily such that there was no

governmental search and no Fourth Amendment violation and, therefore, no suppression is

warranted. (ECF No. 345). Further, the Government argues that even if a warrant was necessary,

it sought and obtained a valid search warrant to re-acquire the information based on probable

cause “exclusive of the information voluntarily provided by Gab.com,” curing any issues. (ECF

No. 345, p. 2).

       To begin with, the Defendant maintains that he had a reasonable expectation of privacy

in the non-public information disclosed by Gab and viewed by the Government without a warrant.

(ECF No. 292/315, pp. 3-4). The Defendant argues that “[w]hile the Fourth Amendment may not

bar the warrantless seizure of the public postings, it does bar the wholesale warrantless seizure

of other information in which there existed a reasonable expectation of privacy.” (ECF No.

292/315, p. 3).    In support of the same, the Defendant submits that he had a reasonable

expectation of privacy in the non-public Gab information, suggesting, without more, that such

information is “more akin to cell site location information,” which the Defendant argues requires a

warrant, than to telephone call logs which the Defendant acknowledges does not require a

warrant. (ECF No. 292/315, pp. 3-4). In so doing, the Defendant draws a “distinction between

information that a person voluntarily discloses to a third party and information that the third party,

without full notice, covertly collects for its own purposes and then later, as in this case, discloses

to law enforcement.” Id. at 4.

       Generally, the Fourth Amendment prohibits “unreasonable searches and seizures.” U.S.

Const. Amend IV.       The protection of the Fourth Amendment, however, pertains only to

unreasonable searches and seizures conducted by government actors.                 United States v.

Jacobsen, 466 U.S. 109, 113-114 (1984) (“This Court has also consistently construed this

protection as proscribing only governmental action; it is wholly inapplicable ‘to a search or seizure,

even an unreasonable one, effected by a private individual not acting as an agent of the

                                                  4
Government or with the participation or knowledge of any governmental official.’“ Id., quoting

Walter v. United States, 447 U.S. 649, 662 (1980) (Blackmun, J., dissenting)). Furthermore, as

acknowledged by the Defendant, a person “has no legitimate expectation of privacy in information

he voluntarily turns over to third parties.” Smith v. Maryland, 442 U.S. 735, 743-44 (1979). Along

that same line, when a person is forewarned of the possible disclosure of information, courts have

held privacy interests are not objectively reasonable. United States v. Young, 350 F.3d 1302,

1308 (11th Cir. 2003) (“No reasonable person would expect to retain his or her privacy interest in

a packaged shipment after signing an airbill containing an explicit, written warning that the carrier

is authorized to act in direct contravention that that interest.”); Guest v. Leis, 255 F.3d 325 (6th

Cir. 2001); United States v. Simon, 206 F.3d 392, 398 (4th Cir. 2000) (Defendant “did not have a

legitimate expectation of privacy with regard to the record or fruits of his Internet use in light of the

FBIS Internet policy….This policy placed employees on notice that they could not reasonably

expect that their Internet activity would be private.” Thus, defendant did not have an objectively

reasonable expectation of privacy after being advised of the internet policy.). Thus, courts have

held that a governmental “viewing of what a private party had freely made available for his

inspection did not violate the Fourth Amendment…It infringed no legitimate expectation of privacy

and hence was not a ‘search’ within the meaning of the Fourth Amendment.” Jacobsen, 466 U.S.

at 119-120, citing Coolidge v. New Hampshire, 403 U.S. 443, 487-490 (1971).

        Despite the Defendant’s contentions, I need not discuss in great detail (or conduct a

hearing on) whether the Defendant had a reasonable expectation of privacy in the non-public

information held by Gab,3 whether the Defendant was adequately forewarned of the possible


3
 The Defendant argues that he has a privacy expectation in the non-public information maintained by
Gab, which is administrative in nature (e.g. the timing of the post or that fact that it was made from an
Android phone). In reviewing such information, however, I note that courts have held that routine
subscriber records and account information provided to an internet provider is not protected by the Fourth
Amendment. See, United States v. Perrine, 518 F.3d 1196, 1204 (10th Cir. 2008) (complying cases).
“Every federal court to address this issue has held that subscriber information provided to an internet
provider is not protected by the Fourth Amendment’s privacy expectation.” Id. at 1204 (complying cases).
In United States v. Christie, 624 F.3d 558, 573-74 (3d Cir. 2010), the Third Circuit, citing Perrine, held that
a defendant “had no reasonable expectation of privacy in his IP address and so cannot establish a Fourth

                                                      5
disclosure of the information by Gab, 4 or if Gab’s disclosure was protected by the ECPA 5 because

suppression is not warranted regardless of these issues pursuant to the good faith exception to

exclusionary rule.6 In other words, even if the subject evidence was improperly produced by Gab

and/or was improperly seized by the Government prior to the issuance of a warrant, suppression

or exclusion of the subject evidence not is automatic. Herring v. United States, 555 U.S. 135, 137

(2009) (“[S]uppression is not an automatic consequence of a Fourth Amendment violation.”). The




Amendment violation.” See also, United States v. Stanley, Cr. No. 11-272, 2010 WL 5512987, at *12-17
(W.D. Pa. Nov. 14, 2012), aff’d 753 F.3d 114 (3d Cir. 2014), cert. denied, 574 U.S. 1003 (2014) (“An
internet subscriber does not have a reasonable expectation of privacy in his IP address or the information
he provides to his Internet Service Provider….”).
4
    Again, according to the Application for the warrant, Gab provides the following disclosure:

      22. Gab states on its website, as follows:

           Information Disclosed for Our Protection and the Protection of Others.
           We cooperate with government and law enforcement officials or private parties to enforce and
           comply with the law. We may disclose any information about you to government or law enforcement
           officials or private parties as we, in our sole discretion, believe necessary or appropriate: (i) to
           respond to claims, legal process (including subpoenas); (ii) to protect our property, rights and safety
           and the property, rights and safety of a third party or the public in general; and (iii) to stop any
           activity that we consider illegal or legally actionable activity.

(ECF No. 318-7 at p. 7).
5
  Pursuant to the ECPA, a person or entity providing an electronic communication service to the public
may divulge the contents of a communication or a record or other information pertaining to the subscriber
or customer to a governmental entity, “if the provider, in good faith, believes that an emergency involving
danger of death or serious physical injury to any person requires disclosure.” 18 U.S.C. §2702(b)(8) and
(c)(4).
6
  The Defendant argues that the information obtained from Gab’s disclosure was used in obtaining
another warrant (for the Target cell phone) prior to obtaining the warrant at issue here. To that end, the
Defendant specifically points to paragraph 20 of the application for the Target cell phone. Reviewing the
application for the Target cell phone, however, I note that application merely cites that “[r]ecords were
obtained by the FBI from a social media site that included an anti-Semitic post on Bowers’ account” and
that the “post was made from an Android phone at 13:49 UTC on October 27, 2018.” (ECF No. 318-7, p.
26, ¶20). As to the type of phone, the Application explicitly states that “[o]pen source information confirms
that LG model G6 Cell phones are Android phones.” (ECF No. 318-7, p. 26, ¶19). With regard to the
time of the post, such information is non-content information. As discussed in a prior footnote,
information that is non-content and administrative in nature, like subscriber and IP information, do not
implicate privacy interests as they are maintained by third parties. See, United States v. Perrine, 518
F.3d 1196, 1204 (10th Cir. 2008) (complying cases); United States v. Christie, 624 F.3d 558, 573-74 (3d
Cir. 2010); United States v. Stanley, Cr. No. 11-272, 2010 WL 5512987, at *12-17 (W.D. Pa. Nov. 14,
2012), aff’d 753 F.3d 114 (3d Cir. 2014), cert. denied, 574 U.S. 1003 (2014).


                                                         6
goal of the exclusionary rule is to deter Fourth Amendment violations. Id. at 139-140; see also,

United States v. Werdene, 883 F.3d 204, 215 (3d Cir. 2018). Exclusion is a “last resort, not our

first impulse.” Id. at 140; U.S. v. Caesar, No. 19-3961, 2021 WL 2559471, at *6 (3d Cir. June 23,

2021)(“Exclusion is a ‘bitter pill’ swallowed only where it would result in a ‘substantial deterrent

effect’ that outweighs its resulting costs, [U.S. v.] Leon, 486 U.S. [897] at 907 [1984].”).

Accordingly, if officers acted with an “objectively reasonable good-faith belief that their conduct

[was] lawful or when their conduct involve[d] only simple, isolated negligence,” there is no

deterrent effect justifying exclusion of evidence. United States v. Katzin, 769 F.3d 163, 171 (3d

Cir. 2013); Caesar, 2021 WL 2559471 at *6.            Thus, “to trigger the exclusionary rule, law

enforcement conduct must be ‘deliberate, reckless, or grossly negligent,’ or involve ‘recurring or

systemic negligence.’ Caesar, 2021 WL 2559471 at *6, quoting, Herring, 555 US at 143-44.

Therefore, the good faith inquiry rests on “’the objectively ascertainable question whether a

reasonably well trained officer would have known that the search was illegal’ in light of ‘all of the

circumstances.’” United States v. Horton, 863 F.3d 1041, 1051 (8th Cir. 2017), quoting, Herring,

555 U.S. at 145.

       In this case, there is no evidence that the Government acted to have Gab reveal or in any

way provide the information. To be clear, the letter from the Government to Gab cites to the

ECPA and asks Gab to “preserve” the information “until we have completed securing a court

order.” (ECF No. 345-2/358-2). Thus, the sentence in the letter stating that “[w]illful failure to

comply with this request may subject you to prosecution for obstruction of justice,” cannot be

reasonably read as a demand to turn over the information to the Government as the Defendant

seems to suggest. Rather, the Government sought to have the information preserved while it was

seeking a warrant. Nonetheless, assuming for the sake of argument that there was a Fourth

Amendment violation, the fact remains that the warrant was issued after a review by a magistrate

judge. (ECF No. 318-7, p.. 1-18). It is important to note, Defendant is not challenging the

sufficiency or validity of the warrant that incorporates the offenses under investigation and outlines

                                                  7
the property to be searched and the particular things to be seized. Therefore, I find suppression

would have no appreciable deterrent effect.             Consequently, even if there was a Fourth

Amendment violation, I find the good faith exception to the exclusionary rule applies and

suppression is not warranted.

        Furthermore, even if the good faith exception to the exclusionary rule did not apply,

suppression still is not justified here. While the warrant came after the disclosure by Gab, 7 that

does not negate the fact that a valid warrant for the information was obtained such that the

information would have been inevitably discovered by lawful means8 and/or through an

independent source.9 Therefore, I find suppression of the information obtained from Gab is not

warranted pursuant to the Fourth Amendment as requested by the Defendant.10

        An appropriate order shall follow.




7
  There is no question that Gab’s CEO contacted the FBI and provided the information to the FBI before
the Government obtained the warrant. Further, there is no evidence that the Government looked beyond
the scope of the information provided by Gab before obtaining the warrant. See, Jacobsen, 466 U.S. at
119-120 (An “agent's viewing of what a private party had freely made available for his inspection did not
violate the Fourth Amendment.”), citing, Coolidge v. New Hampshire, 403 U.S. 443, 487-490 (1971).
8
 Pursuant to the inevitable discovery rule, “if the prosecution can establish by a preponderance of the
evidence that the information ultimately or inevitably would have been discovered by lawful means…then
the deterrence rational has so little basis that the evidence should be received.” United States v.
Vasquez De Reyes, 149 F.3d 192, 195 (3d Cir. 1988) citing Nix v. Williams, 467 U.S. 431, 444 (1984). In
this case, the information displayed on the Defendant’s Gab account would have been inevitably
discovered as it was widely captured and disseminated by the media on October 27, 2018. Additionally,
the Government sought and subsequently obtained a warrant from a magistrate judge for the information
the Defendant is seeking to suppress. (ECF No. 318-7, pp. 1-18). Again, the Defendant does not contest
the validity of said warrant.
9
   Exclusion of evidence is not warranted if the Government has an independent source of the evidence
sought to be suppressed. Murray v. United States, 487 U.S. 533, 537 (1988); see also United States v.
Herrold, 962 F.2d 1131, 1144 (3d Cir. 1992). “The underlying rationale for the independent source rule is
that the exclusionary rule ensures that the police should not be in a better position as a result of their
illegal action, but neither should they lie in a worse position.” United States v. Vasquez De Reyes, 149
F.3d 192, 194 (3d Cir. 1998). In this case, the Government sought and subsequently obtained a warrant
from a magistrate judge for the information the Defendant is seeking to suppress. (ECF No. 318-7, pp. 1-
18). Again, the Defendant does not contest the validity of said warrant. Consequently, I find the
information was validly obtained by an independent source and should not be excluded.
10
  In his Reply to the Government’s Opposition, the Defendant seeks an evidentiary hearing. (ECF No.
379/389). Based on the discussion above, I find a hearing is not necessary.

                                                    8
                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA,                          )
                                                   )
                Plaintiff,                         )              2:18-CR-00292-DWA
                                                   )
          vs.                                      )
                                                   )
ROBERT BOWERS,                                     )
                                                   )
                Defendant.                         )

AMBROSE, United States Senior District Judge


                                   ORDER OF COURT
                             RE: MOTION TO SUPPRESS NO. 5


       AND now, this 8th day of July, 2021, upon consideration of the Defendant’s Motion to

Suppress Evidence Seized from Social Media Account – Motion to Suppress No. 5 (ECF No.

292/sealed at No. 315) and the related submission, it is ordered that Motion to Suppress No. 5 is

denied.



                                            BY THE COURT:




                                            Donetta W. Ambrose
                                            United States Senior District Judge




                                               9
